Citation Nr: 0323685	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-12 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture of the right wrist, with deformity and arthritis and 
limitation of motion (right wrist disability), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for neurological 
residuals of a fracture of the right radius, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and March 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
New York, New York, that denied entitlement to an evaluation 
in excess of 10 percent for the veteran's service-connected 
right wrist disability.  The veteran has perfected a timely 
appeal of these determinations to the Board.

As a preliminary matter, the Board notes that in a November 
1996 letter, the RO notified the veteran of its November 1996 
rating decision.  The veteran filed an increased rating claim 
in October 1997, i.e., within one year of that determination, 
which the Board accepts as a Notice of Disagreement (NOD) to 
the November 1996 rating action.  See Myers v. Principi, 16 
Vet. App. 228 (2002); see also Morris v. Principi, 239 F.3d 
1292, 1296 (Fed. Cir. 2001).  Thereafter, in a May 2002 
rating decision, a copy of which was included in the 
supplemental statement of the case issued that same month, 
the RO granted entitlement to a separate 30 percent rating 
for the veteran's neurological residuals of his fracture of 
the right radius, effective October 15, 1997.  As such, the 
Board agrees with the argument set forth by the veteran's 
representative, dated in June 2003, that the October 1997 
statement was an NOD, and therefore, the Board refers to the 
RO for appropriate action the veteran's implicit claim 
seeking an earlier effective date for the separate 30 percent 
rating for the neurological residuals of his fracture of the 
right radius.

In addition, in March 2001 written argument, the veteran's 
representative cited 38 C.F.R. § 3.350(a)(2) in support of 
his claim for an increased rating for his service-connected 
right wrist disability.  To date, however, the RO has not 
considered whether special monthly compensation is warranted 
based on loss of use of the veteran's right hand; 
accordingly, this issue is also referred to the RO for 
appropriate action.

Finally, in several statements, the veteran requested the 
opportunity to testify at a Board hearing conducted before a 
traveling Member of the Board (now known as a Veterans Law 
Judge).  In a signed May 2002 statement, however, the veteran 
withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran is right-hand dominant.

3.  The veteran's degenerative arthritis of the right wrist 
is manifested by pain and limitation of supination to 65 
degrees, extension to 38 degrees, dorsiflexion to between 37 
and 56 degrees, plantar flexion to between 32 and 36 degrees, 
and ulnar lateral deviation and radial lateral deviation each 
to 23 degrees, with full pronation; ankylosis of the right 
wrist, or disability analogous to ankylosis of the right 
wrist, is not shown.

4.  The veteran's right wrist disability is manifested by 
moderate incomplete paralysis of the median nerve; the 
preponderance of the evidence is against a finding of severe 
incomplete paralysis of the median nerve.

5.  The residuals of the veteran's service-connected 
disability of the right wrist disability include deformity of 
the right ulna analogous to malunion with bad alignment.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 10 
percent for the orthopedic residuals of a right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5214, 
5215 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for the neurological residuals of a fracture of the right 
radius with carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 
(2002).

3.  The criteria for a separate 10 percent evaluation for the 
veteran's orthopedic impairment of the ulna have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.68, 4.71a, Diagnostic Code 5211 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for 
increased ratings for the orthopedic and neurological 
manifestations of his service-connected right wrist 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

In June 1996, November 1997 and May 2001, the veteran was 
provided with VA examinations to determine the nature, extent 
and severity of the orthopedic and neurological residuals of 
his service-connected right wrist disability.  In addition, 
VA has associated with the claims folder records of his VA 
outpatient care for these problems, and the veteran has 
reported that he is not receiving any private treatment.  

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's increased rating claims.  By virtue of the 
statement of the case and supplemental statements of the 
case, the veteran has been provided notice of the reasons and 
bases in denying his claims, the pertinent evidence, and the 
laws and regulations related to the claim, and essentially 
notify them of the evidence needed by the veteran to prevail.  
The veteran has also been provided ample notice and 
opportunity to submit evidence sufficient to support his 
claim of benefits.  Further, in May 2001 and June 2003 
letters, and in the May 2002 supplemental statement of the 
case, the RO notified the veteran of the evidence needed to 
substantiate his claims; although the RO did not specifically 
indicate who was responsible for associating that evidence 
with the claims folder, VA essentially undertook sole 
responsibility for obtaining that evidence.  

In this respect, the May 2001 letter, the RO advised him that 
more information and evidence was needed to complete action 
on his claims.  Specifically, the RO advised the veteran to 
do the following:  (1) to send evidence showing treatment for 
his service-connected disabilities; (2) to complete and 
return necessary authorization forms to permit VA obtain his 
records of his private medical treatment; (3) to complete and 
return a VA Form 21-4142, if he were receiving treatment at a 
VA hospital; and (4) to send this information and evidence as 
soon as possible, preferably within 60 days.  The RO also 
advised the veteran that he could contact the doctor or 
hospital and have the evidence sent to the RO.  In light of 
the above, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain, 
and given his reply that he was receiving no treatment for 
these conditions, there is thus no identified evidence that 
has not been accounted for, and VA has complied with its 
duties to notify and assist.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims; hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In a January 1963 rating decision, the RO granted service 
connection for residuals of a fracture of the right radius 
with traumatic arthritis, and assigned a 10 percent 
evaluation under Diagnostic Code 5010, effective November 6, 
1962.

In May 1996, the veteran filed this claim seeking an 
increased rating.  In support, he argued that a higher rating 
was warranted due to his right arm pain.  The veteran added 
that the injury had not properly been reset during service, 
and that it had been malaligned since World War II.  He 
further reported that he had a "definite" lack of right arm 
motion and mobility, as well as a "definite" loss of right 
arm strength.  In addition, he complained of suffering from 
numbness, which he stated his VA physicians had attributed to 
the malalignment of the bones in his right arm.  Finally, the 
veteran indicated that he received all of his medical care 
for his right arm at the VA Medical Center in Albany, New 
York.

In connection with the veteran's claim, the RO associated 
records of his VA outpatient treatment, dated from September 
1994 to June 1996.  These entries show that the veteran was 
seen on numerous occasions for complaints of right arm 
problems, including pain, tingling and numbness, and that he 
was diagnosed as having carpal tunnel syndrome.  They also 
reflect that VA issued him a right wrist brace.  Further, in 
light of his complaints, in July 1996, VA administered nerve 
conduction studies, which revealed evidence of diffuse 
peripheral neuropathy and evidence of carpal tunnel syndrome.

In June 1996, the veteran was afforded formal VA joints and 
peripheral nerves examinations.  Both examinations were 
performed by the same VA physician.  At the outset of the VA 
joints examination report, the physician noted that the 
veteran's service-connected disability stemmed from injuries 
sustained during World War II as a consequence of a rollover 
accident that resulted in the fracture of his right radius.  
In addition, he observed that the veteran was right-hand 
dominant and reported that he was never able to learn to use 
his left hand to the same degree that he had his right.  The 
examiner also noted that the veteran was initially diagnosed 
as having Paget's disease in 1984.

During the examination, the veteran complained of having 
right arm numbness and tingling, and stated that he had been 
diagnosed as having carpal tunnel syndrome.  He also reported 
that he was unable to wipe himself after bowel movements, and 
that this problem was worsening due to the loss of mobility 
on the right side of his body.  As a consequence, the 
examiner stated that the veteran had soiled underpants, 
decreased strength of his right arm and hand, misalignment of 
his right arm, and easy fatigability of his right arm.

The examination revealed that he had a 17 degree radial 
deviation of the right lower arm.  His strength was equal to 
his left and was normal.  Further, his sensation to pinprick 
and touch was normal, and there was no swelling.  He had 
right wrist dorsiflexion to 56 degrees, plantar flexion to 32 
degrees, and ulnar lateral deviation and radial lateral 
deviation each to 23 degrees.  The diagnosis, pending X-ray 
study, was rule out carpal tunnel syndrome; X-rays revealed 
old fractures of the radius and ulna.

That same day, the physician also performed the VA peripheral 
nerves examination.  In the report, the examiner acknowledged 
the veteran's complaints of numbness and tingling in each of 
his five fingers that radiated to the wrist.  The physician 
reported that the veteran had a normal pinprick and soft and 
hard touch sensation; for his assessment, he referred to the 
VA joints examination report.

In a November 1996 rating decision, after considering the 
above evidence, the RO denied entitlement to an evaluation in 
excess of 10 percent, reasoning that the current rating was 
based on limitation of motion of the right wrist, and that a 
20 percent rating was not warranted because there was no 
evidence of non-union of the radius or ulna.  The RO further 
explained that since his right wrist was not ankylosed, a 30 
percent rating was not warranted.  

As noted in the introduction, the RO notified him of this 
determination in late November 1996, and in October 1997, the 
veteran filed a statement that the Board, in agreement with 
his representative, finds constitutes an NOD to the November 
1996 rating action.  In that statement, the veteran reported 
that he no longer was able to use his right arm to perform 
daily living activities.  In addition, he indicated that he 
had painful motion and loss of circulation, which caused 
tingling in his right hand.

In November 1997, the veteran was afforded an arteries and 
veins examination.  At the outset of his report, the 
physician indicated that he had reviewed the veteran's claims 
folder, and he discussed the veteran's pertinent medical 
history.  The examiner reported that, since the injury, the 
veteran has been unable to wipe himself after bowel 
movements.  The physician added that the veteran was unable 
to lay his hand flat "so he can count change in his right 
hand."  He also noted that the veteran was right handed and 
that he reported noticing that he had decreased right hand 
strength and movement, making it more difficult for him to 
write with that hand, and rendering his handwriting 
illegible.  Further, the physician indicated that the veteran 
complained of having numbness and pain over the radial bone.

The examination disclosed that the veteran's right wrist was 
deformed, with an 8 degree radial deviation of the right hand 
at rest.  The veteran had a normal radial artery pulse and 
normal grip strength in his right hand.  The examination also 
revealed that he had a malformed right wrist with a very 
prominent ulnar styloid process.  The veteran vibration and 
pinprick sensations were normal, and range of motion studies 
showed that he had dorsiflexion to 37 degrees, plantar 
flexion to 36 degrees; the physician further stated that the 
veteran had radial motion to 12 degrees, and commented, 
"remember, he starts with an 8 degree radial deviation."  
Ulnar motion was 24 degrees.  X-rays revealed that he had 
traumatic arthritis of the right wrist, and the examiner 
diagnosed the veteran as having status post fracture of the 
right wrist in 1942 with two resettings and residual 
malalignment of the right wrist.

Based on its review of the November 1997 VA examination 
report, in a March 1998 rating action, the RO confirmed and 
continued its denial of the veteran's claim seeking 
entitlement to an evaluation in excess of 10 percent for his 
right wrist disability.  Thereafter, in a June 1998 rating 
decision that issued as part of the July statement of the 
case, the RO explained that a higher rating was not warranted 
because malunion of the radius with bad alignment warranted 
only a 10 percent rating and there was no evidence of 
malunion of the upper half of the radius, and his right wrist 
was not ankylosed.

In light of the veteran's continuing complaints, as well as 
his assertion that the November 1997 VA examination was not 
adequate, in May 2001, he was afforded a formal VA joints 
examination.  At the outset of his report, the examiner 
discussed the veteran's pertinent medical history, and noted 
that, as a consequence of the in-service injury, the veteran 
continued to be unable to wipe his anus following a bowel 
movement.  During the examination, the veteran complained of 
having right hand fatigue and weakness.  At times, the 
veteran also reported having throbbing right hand pain, as 
well as periodic numbness, stiffness and limitation of 
motion.  The veteran denied that the condition was productive 
of swelling or any temperature difference between the right 
and left hands.

The examiner observed that the veteran had initially treated 
his right wrist disability with Tylenol, but that he took 
Percocet when the pain was more severe.  He also noted that 
the veteran had been diagnosed as having carpal tunnel 
syndrome, and that X-rays revealed that he had a deformity of 
the shaft of the radial bone, and there was some indication 
that not only the radial bone was shattered, but the ulna as 
well.

The examination disclosed "an obvious difference in the 
appearance of the left and right hands, with a prominent 
distal head of the radius noted.  There was an ulna deviation 
of 10 degrees at the right wrist joint.  The proximal 
interphalangeal (PIP) joint of the right hand had a flexion 
deformity of 42 degrees, 20 degrees, 32 degrees, and 23 
degrees in the fifth through second digits.  There was a 22 
degree flexion deformity at the distal interphalangeal (DIP) 
joint of the second digit, and a hyper-extensive deformity of 
10 degrees at the DIP joint of the thumb.  Right wrist range 
of motion was extension to 38 degrees, flexion to 40 degrees, 
and 12 degrees of ulna deviation of the third and fourth 
digits of the right hand; the left hand had no such 
deviation.  The radial pulses were strong and equal 
bilaterally, and there were no signs of scars on the wrist, 
arm or hand.

The examiner further reported that the examination showed no 
evidence of muscle wasting in the intrinsic muscles of the 
hand.  His grip strength was 5+ and uniform, with no 
difference in repetitive motion capacity.  Sensation over the 
right wrist was diminished in the fourth and fifth fingers.  
Supination was limited to 65 degrees and pronation was full 
to 85 degrees in all ranges of motion, and the limitation of 
motion was not due to pain.  The diagnoses were status post 
fracture of the right radius with deformity; likely old 
fracture of the distal ulna resulting from the in-service 
injury; carpal tunnel syndrome due to the in-service injury; 
and degenerative arthritis with deformities.

Based on the findings and conclusions contained in the May 
2001 VA examination report, in a May 2002 rating decision, 
the RO granted entitlement to a separate 30 percent rating 
for the veteran's neurological residuals of his fracture of 
the right radius under Diagnostic Code 8515, effective 
October 15, 1997.  In that same rating action, the RO 
confirmed and continued the 10 percent rating for the 
veteran's orthopedic impairment under Diagnostic Code 5010-
5215.  In reaching these conclusions, the RO held that there 
was no evidence that the case presented such an exceptional 
or unusual disability picture to warrant extraschedular 
consideration.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Further, VA 
must consider whether the service-connected residuals of the 
veteran's right wrist disability warrant any additional 
separate ratings for his orthopedic and neurological 
pathology.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Orthopedic impairment

As noted above, orthopedic impairment stemming from the 
veteran's right wrist disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5010, 
which indicates that he has traumatic arthritis (Diagnostic 
Code 5010) rated on the basis of limitation of palmar 
flexion.  Diagnostic Code 5215 provides that a 10 percent 
evaluation is warranted for palmar flexion of the major or 
minor wrist limited in line with the forearm, and for 
dorsiflexion of the major or minor wrist less than 15 
degrees.  However, a 10 percent disability evaluation is the 
maximum benefit available under Diagnostic Code 5215.

Likewise, no more than a 10 percent disability rating is 
assignable pursuant to Diagnostic Code 5010.  Under that 
diagnostic code (which, in turn, refers to the criteria under 
Diagnostic Code 5003), traumatic arthritis, when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Here, however, the 
applicable diagnostic code is 5215, which, as indicated 
above, provides for a maximum evaluation of 10 percent.  Even 
where the limitation of motion is noncompensable under the 
applicable diagnostic code, Diagnostic Code 5010 (5003) 
provides for assignment of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion (established by satisfactory evidence of painful 
motion).  Thus, no more than a 10 percent evaluation for the 
right wrist disability is assignable under this code.  

Here, the findings of the formal VA examinations conducted in 
June 1996, November 1997 and May 2001 show that the veteran's 
right wrist disability is manifested by limitation of 
supination to 65 degrees, extension to 38 degrees, 
dorsiflexion to between 37 and 56 degrees, plantar flexion to 
between 32 and 36 degrees, and ulnar lateral deviation and 
radial lateral deviation each to 23 degrees, with full 
pronation.  These range of motion findings show that the 
veteran has limitation of motion, accompanied by pain, 
weakness, incoordination and fatigability, although the May 
2001 VA examiner indicated that his loss of motion was not 
due to pain.  In any event, because the veteran is in receipt 
of the highest schedular evaluation for limitation of right 
wrist motion and a higher rating requires ankylosis and the 
evidence clearly shows that he does not have ankylosis, a 
higher rating under Diagnostic Code 5214 is not warranted.  
In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to 
limitation of motion due to pain, are thus not applicable.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000), see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board, however, finds that the veteran's right wrist 
disability warrants a separate 10 percent rating under 
Diagnostic Code 5211 for impairment of the ulna manifested by 
bad alignment because the limitation of motion codes does not 
take into account impairment associated bad alignment of the 
ulna.  See Esteban; 38 C.F.R. § 4.14.  In reaching this 
conclusion, the Board observes that the May 2001 VA 
examination revealed that the veteran had an ulna deviation 
at the right wrist joint and that the examiner diagnosed him 
as having residuals of a likely fracture of the ulna that he 
sustained as a consequence of the in-service injury.  As 
such, resolving all reasonable doubt in his favor, the Board 
concludes that the assignment of a separate 10 percent under 
Diagnostic Code 5211; however, the Board finds that a 
separate rating in excess of 10 percent under this code is 
not warranted because, as the RO pointed out, there is no 
evidence showing nonunion of the ulna.

Finally, the Board has also considered evaluating the 
disability under other diagnostic codes, but finds that a 
higher rating is not warranted under Diagnostic Code 5213 
because the disability is not productive of bone fusion or 
limitation of pronation.  Moreover, because there is no 
evidence of nonunion of the radius, Diagnostic Code 5212 is 
not applicable.

Neurological impairment

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  

The veteran's neurological impairment stemming from his right 
wrist disability is currently rated as 30 percent disabling 
under Diagnostic Code 8515 for moderate incomplete paralysis 
of the median nerve of the major extremity.  Pursuant to this 
code, if the evidence establishes complete paralysis of the 
median nerve with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances, a 70 percent evaluation 
is warranted.  A 50 percent disability evaluation is assigned 
for severe incomplete paralysis of the median nerve, and as 
noted above, a 30 percent evaluation requires moderate 
incomplete paralysis.

Following a careful review of the evidence, both lay and 
medical, the Board concludes that a separate evaluation in 
excess of 30 percent for the veteran's neurological 
impairment is not warranted.  In reaching this determination, 
the Board acknowledges that due to this disability, the 
veteran has repeatedly reported suffering from numbness and 
tingling in each of the fingers of his right hand and that he 
is unable to perform daily activities of living, such as 
wiping himself after bowel movements and writing legibly.  

The June 1996 VA examination report, however, shows that he 
had normal pinprick and soft and hard touch sensations.  
Similarly, the physician who conducted the November 1997 VA 
examination stated that the examination disclosed that the 
veteran had normal right hand grip strength and that 
vibration and pinprick sensations were normal.  Further, the 
May 2001 VA examination report shows that the PIP joint of 
the right hand had a flexion deformity of 42 degrees, 20 
degrees, 32 degrees, and 23 degrees in the fifth through 
second digits, with a 22 degree flexion deformity at the DIP 
joint of the second digit, and a hyper-extensive deformity of 
10 degrees at the DIP joint of the thumb.  In addition, it is 
significant to note that the examination also disclosed that 
there was no evidence of muscle wasting in the intrinsic 
muscles of the hand, that his grip strength was 5+ and 
uniform, with no difference in repetitive motion capacity, 
and that sensation over the right wrist was diminished in the 
fourth and fifth fingers.  The Board concludes that these 
findings result in no more than moderate incomplete paralysis 
of the median nerve, and thus an evaluation in excess of 30 
percent is not warranted.

Extraschedular consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's orthopedic or 
neurological manifestations of his service-connected 
condition reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of higher evaluations 
than those assigned on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is also no showing that these 
manifestations have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or that the conditions have necessitated any 
inpatient care.  Further, these manifestations have not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 at 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a separate rating in excess of 10 percent for 
the veteran's right wrist disability is denied.

Entitlement to separate rating in excess of 30 percent for 
the veteran's neurological residuals of a fracture of the 
right radius is denied

A separate 10 percent rating for deformity of the right ulna 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

